Citation Nr: 1210014	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  05-40 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic respiratory disorders, to include chronic obstructive pulmonary disease ("COPD") and asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the Air Force from April 1976 to April 1980.  He also had additional service with the Kansas Air National Guard.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Wichita, Kansas, which denied the Veteran's claim of entitlement to service connection for a respiratory disorder.

The Board has previously considered this claim.  In January 2009, the Board remanded the claim for further development, specifically, to afford the Veteran a second VA examination and obtain an opinion concerning his claimed respiratory disorders.  The examination took place in May 2009, and in an April 2010 Supplemental Statement of the Case ("SSOC"), the VA Appeals Management Center ("AMC") continued to deny the claim.  Thereafter, in October 2010, the Board again remanded the Veteran's claim to obtain an addendum to the previous examination.  This took place in November 2010, and in October 2011, the AMC continued the previous denial of the claim.  The claims folder has been returned to the Board for further appellate proceedings.  


FINDING OF FACT

The most probative medical evidence of record establishes that the Veteran's current chronic respiratory disorders are not the result of service, but are the result of many years of cigarette smoking.


CONCLUSION OF LAW

The Veteran's current chronic respiratory disorders were neither caused, nor aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, VA essentially satisfied the notification requirements of the VCAA by means of a letter dated November 2004, which informed the appellant of the types of evidence needed in order to substantiate his service connection claim, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  In addition, although this letter did not provide the Veteran with information concerning how VA establishes the disability rating and effective date elements of a claim, because the Board has concluded that the preponderance of the evidence is against the Veteran's claim, any questions regarding the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the Board observes that an October 2005 Statement of the Case provided the Veteran with this information.

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records and VA examination reports dated March 2005, May 2009 and November 2010.  In addition, the claims file contains the Veteran's personal statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  

As noted above, the Board previously remanded the Veteran's claim because the March 2005 examination report did not contain an opinion as to whether either of his respiratory disorders were the result of service.  Although the Veteran was afforded a second examination in January 2009, that examination report failed to provide an opinion as to whether his asthma, first diagnosed in service, was related to the asthma that was diagnosed during the 2009 examination.  The November 2010 examination, however, was adequate, because the examiner reviewed the pertinent evidence of record, elicited from the Veteran his history of respiratory symptomatology and treatment, as well as his smoking history, performed a thorough physical examination along with a review of diagnostic test results, and provided the result of her analysis, along with a clear and concise rationale for her opinion that the Veteran's current chronic respiratory disorders were neither caused by, nor related to, service.  Accordingly, the Board finds that VA's duty to assist with respect to providing a comprehensive VA examination and opinion by a qualified examiner regarding the issue at hand has been satisfied.  38 C.F.R. § 3.159(c)(4). 

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

In addition, VA regulations mandate that, for claims received by VA after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) (2011).

The Veteran contends that his current respiratory disorders were incurred during active duty service and have been chronic conditions ever since.  Review of his service treatment records reveals that, in December 1975, during his Air Force induction examination, he was found to have normal findings within all bodily systems, including the nose, sinuses, lungs and chest.  On the accompanying report of medical history, the Veteran wrote that he was in good health, was not taking any medications, and indicated that he did not then, and had not previously had, chronic or frequent colds, sinusitis, asthma or shortness or breath.  In July 1976 and April 1977, he was diagnosed with an upper respiratory infection.  In July 1979, he was seen in the medical clinic for follow-up of a recent occurrence of bronchitis and flu syndrome.  At that time, the examiner noted that he had a possible history of asthma or bronchitis and diagnosed him with asthma.  Four months later, in November 1979, he was seen in the clinic again and was diagnosed with bronchitis.  The examiner also advised him to stop smoking.  At the time of his January 1980 service separation examination, however, he was again found to have normal clinical findings within all bodily systems; a chest x-ray taken at that time also revealed normal findings.  On the report of medical history, the Veteran indicated that he either had or had previously had a chronic cough.  However, in the examination notes regarding significant or interval history, the Veteran explained that he had coughed up blood, had pain in the chest and chronic cough, first noticed in 1970.  Significantly, however, he indicated that it was "due to smoking."

Post-service treatment records include periodic examination reports from the Veteran's Kansas Air National Guard duty.  In a July 1986 examination, the examiner found the Veteran's nose, sinuses, lungs and chest to be within normal limits; his chest x-ray was also within normal limits.  Although, on the accompanying medical history report, the Veteran indicated that he had experienced asthma and shortness of breath, in the examination notes, the examiner noted that the Veteran's last episode of asthma and shortness of breath had been in 1979.  He also specifically noted that the Veteran was a smoker, and had been smoking two packs of cigarettes per day for the past 12 years.

The Veteran's VA Medical Center ("VAMC") treatment records, beginning in December 2003, revealed no evidence of treatment for, or a diagnosis of, asthma.  They did, however, show that he had a diagnosis of COPD.  During his March 2005 VA examination, performed by a pulmonary specialist, the examiner reported that the Veteran's pulmonary function tests revealed moderate obstructive ventilator defect, mainly emphysema.  The diagnosis was COPD; the examiner opined that this disorder was neither caused by, nor the result of, asthma.

In May 2009, the Veteran was afforded a second VA examination.  At that time, he told the examiner that he had smoked two packs of cigarettes per day for 30 years until quitting in 2007.  In addition to a physical evaluation, the VA examiner also reviewed pulmonary function tests ("PFT").  Based on her evaluation, the examiner diagnosed him with severe COPD with an underlying component of asthma, which she concluded was "of indeterminate etiology."  She opined that, based on the severity of his PFT in comparison with those performed during the 2005 examination, his current respiratory condition was less likely as not caused by, or a result of, service.  In this regard, she explained that his asthma had been well-controlled from the time he was in service until the present time, as evidence by a lack of any medical treatment from 1979 until 2002, when he was prescribed inhalers.  Moreover, she noted that he continued to smoke from discharge until 2007, which she said continued to deteriorate his respiratory system and was further demonstrated by the results of his current PFT, which revealed a small asthma component with a more prominent component of emphysema/COPD secondary to smoking.  
Subsequent VAMC outpatient treatment reports show that, during an August 2009 examination, the Veteran reported that he was currently smoking one-half pack of cigarettes per day (despite having told the VA examiner three months earlier that he had quit in 2007), and stated that he had previously smoked two packs per day for 30 years.  Active medical conditions included COPD, first diagnosed in September 2002, and pulmonary emphysema, first diagnosed in September 2007.

In November 2010, as noted above, the Veteran's claims folder was returned to the examiner who had performed the 2009 VA examination for an opinion concerning the etiology of his asthma.  Specifically, she was asked whether the severe COPD with an underlying component of asthma, diagnosed during the 2009 examination, represented a continuation of a chronic condition (asthma) or whether it was unrelated to the asthma first diagnosed in service.  She opined that it was less likely than not that his current respiratory disorders were caused by, or a result of, his in-service asthma.  In this regard, she explained that the PFT performed in May 2009 revealed a positive bronchodilator response indicative of asthma.  However, she noted that the more prominent component of his respiratory status was COPD, which was evidenced by a very low vital lung capacity.  Again, she noted that, when compared with the 2005 VA examination, which indicated emphysema, compatible with his history, and then the 2007 PFT, which again revealed emphysema in line with his current history, the current PFT was far worse, which was indicative of his severe COPD.  She again noted that, although his most recent PFT showed a small asthma component, the main factor affecting his PFT and respiratory status was COPD.  As she had in the previous May 2009 examination report, the VA examiner again noted that the Veteran had separated from military service in 1980 (she inadvertently wrote 2002) and was not treated with inhalers until 2002 (according to the Veteran) or 2005 (according to the VA computerized patient record system).  She concluded that this lapse in medical treatment for his respiratory condition further supported the lack of continuation of his asthma since service, some 22 years earlier.  Moreover, the examiner noted that the Veteran had further damaged his lungs by smoking, and had admittedly been a two-pack-per-day smoker for 30 years.  Accordingly, she opined that it was less likely as not that his currently-diagnosed severe COPD with an underlying component of asthma did not represent a continuation of a chronic condition, i.e., asthma, and it was at least as likely as not that his in-service asthma completely resolved and was unrelated to his current asthma, which, again, she noted was supported by the results of the 2005 and 2007 PFT.

III.  Conclusion

Having reviewed the claims folder, the Board finds the most probative evidence of record to be against the Veteran's claim of entitlement to service connection for chronic respiratory disorders, to include COPD and asthma.  

In this regard, the Board notes that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the Board finds the most probative evidence to be the two VA examinations, performed by competent medical professional, both of whom opined, after reviewing the Veteran's service and post-service treatment records, as well as his PFT, that his COPD was not the result of active duty service.  Of even greater significance, however, are the two reports by the clinician who performed the May 2009 examination.  While there may be some uncertainty due to the wording of her opinion (i.e., that it was less likely as not that the Veteran's currently diagnosed severe COPE with underlying component of asthma does not represent a continuation of a chronic condition, i.e., asthma), when the examination report is read as a whole, it is clear that she opined that the Veteran's COPD was unrelated to his asthma.  After a thorough review of his service and post-service treatment records, an interview with the Veteran concerning his medical history (in which he admitted that he had been a two-pack-per-day smoker for some 30 years), a comprehensive physical examination, and a review of PFT from 2005 and 2007, she provided a thorough and very well-reasoned explanation for her conclusion that it was less likely than not that his COPD was the result of service and that his in-service asthma, which had completely resolved and had not been treated for some 22 years following service, was unrelated to his current asthma.  Although the examiner considered the Veteran's personal statements, including his contention that his symptoms had been chronic since service, she nevertheless determined that the substantial evidence of record weighed against a finding that either of his respiratory disorders were related to service.
In addition to the medical evidence of record, the Board has also considered the Veteran's contentions that his current respiratory disorders are the result of active duty service.  In this regard, the Board notes that the Court has held that veterans are competent to describe events that they experience with their own senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that symptoms, such as shortness of breath, are the types of symptoms the Veteran, as a lay person, is competent to describe.  See Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, while the Veteran may sincerely believe that he developed a respiratory disorder(s) that has been chronic since service, the Federal Circuit has held that a layperson without medical training or experience is not competent to offer an opinion on complex medical issues, such as associating breathing difficulties, diagnosed more than 20 years after service, with an acute condition during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder); McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001).  As a result, while the Board has considered the contentions of the Veteran that he has a service-related respiratory disability, the Board ultimately places more probative weight on the medical evidence of record, including the Veteran's service and post-service treatment records and the opinions provided by the VA examiners. 

Accordingly, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to service connection for chronic respiratory disorders.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for chronic respiratory disorders, to include COPD and asthma, is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


